Citation Nr: 0311741	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  02-00 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right foot 
condition.  

2.  Entitlement to an increased rating for impairment of the 
left knee with traumatic arthritis, currently evaluated as 
10 percent disabling.  

3.  Entitlement to an increased rating for defective hearing, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

5.  Entitlement to service connection for a back condition.  

6.  Entitlement to service connection for a prostate 
condition.  

7.  Entitlement to service connection for a skin condition.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to 
April 1964 and again from September 1970 to June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and August 2001 rating decisions 
which denied service connection for a right foot condition, 
PTSD, back condition, prostate condition, and skin condition.  
The RO also denied an increased rating for impairment of the 
left knee and defective hearing loss, both currently rated as 
10 percent disabling.  

The issues of entitlement to service connection for PTSD and 
entitlement to an increased rating for disability of the left 
knee are remanded to the RO for additional action, as 
discussed below.  

This case has been advanced on the docket because of 
administrative delay in docketing the appeal.  38 C.F.R. 
§ 20.900(c) (2002).




FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
has a right foot disorder that began in service or is related 
to his active service.  

2.  Results of the September 2000 VA audiometric examination 
correspond to a level I in the right ear and level II in the 
left ear.

3.  The veteran's back disorder is not the result of injury 
sustained in service.  

4.  The veteran had active service in Vietnam from 
February 1971 to February 1972.  

5.  The veteran was diagnosed with prostatitis, which is not 
a presumptive disease for Agent Orange.  

6.  There is no competent medical evidence that shows that 
the veteran has prostatitis related to active service or 
Agent Orange exposure in Vietnam.  

7. There is no competent medical evidence that the veteran 
has a skin disorder related to active service.   


CONCLUSIONS OF LAW

1.  A right foot disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  

2.  An increased rating for defective hearing is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2002).  

3.  A back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  

4.  A prostate condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 1137, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 
3.15, 3.326, 3.303, 3.307, 3.309 (2002).

5.  A skin condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records for the veteran's first period of 
active duty show that there were no findings or diagnoses for 
a right foot, back, prostate, or skin condition on entrance 
examination in May 1960.  The veteran's hearing on entrance 
was 15/15.  He was found qualified for active duty.  

In October 1962, the veteran was involved in an automobile 
accident wherein he sustained multiple abrasions and 
contusions, and moderate tear of the collateral ligaments of 
the left ankle.  No findings, treatment, or diagnosis related 
to his right foot, back, prostate, or skin conditions were 
mentioned in connection with the accident.  Upon release from 
active duty in April 1964, clinical evaluation on separation 
showed all systems were normal.  

After the veteran's first tour of duty, he reenlisted and 
underwent an enlistment examination in May 1970.  Clinical 
evaluation of all systems was deemed normal.  In 1971, he 
sustained four weeks of noise trauma in both ears.  The 
diagnosis was nerve injury, acoustic trauma with bilateral 
hearing loss.  The level of hearing just met the minimum 
standards for retention.  In September 1971, he sustained a 
strain, left tibial collateral ligament.  In July 1972, he 
sustained a left "fractured patella" while in Vietnam.  He 
was put in a long cast.  The impression was mild muscular 
strain.  In 1973, he received disability severance upon his 
release from active duty.  The final diagnosis was bilateral 
moderately severe perceptive hearing loss and loose body, 
left knee, undetermined.  


By rating decision of April 1974, service connection was 
granted for defective hearing, evaluated as 10 percent 
disabling and impairment of the left knee, rated as non-
compensable, effective June 1973.  

In December 1997, the veteran underwent a VA x-ray 
examination of the right foot.  There was no acute fracture 
noted.  The right foot was normal.  

In July 1999, the veteran was seen at VA for an enlarged 
prostate and some obstructive symptoms.  The impression was 
mild benign prostatic hypertrophy (BPH).  

In November 1999, VA received three affidavits from the 
veteran's comrades.  All three of the affidavits indicated, 
in pertinent part, that they recalled the veteran having a 
cast on one of his feet and receiving treatment for it.  None 
of the comrades indicated which foot the veteran injured.  

VA medical records show the veteran made complaints about his 
feet and low back pain.  The veteran was seen in the diabetic 
clinic in July 2000 for complaints of right heel callus 
formation and loss of partial protective sensation of both 
heels.  He underwent an audiology examination in 
September 2000.  The average puretone threshold at 1000, 
2000, 3000, and 4000 Hertz was 57 decibels in the right ear 
and 61 decibels in the left ear.  Speech recognition ability 
was 94 percent in both ears.  That same month, the veteran 
was treated for chronic low back pain.  It was noted that the 
low back pain was initiated by a work-related injury 
sustained in November 1994.  In November 2000, a VA examiner 
indicated that the veteran had annular bulges and spinal 
stenosis.  Physical therapy was recommended.  

In May 2001, the veteran's supervisor wrote a letter in 
support of the veteran's claim.  He related that the 
veteran's physical profile had limited his ability to climb 
ladders or steps, stand, crouch, or work around dust or fumes 
for prolonged periods of time.  In June 2001, the veteran's 
low back pain was noted to be stable on Ultram as needed.  He 
underwent a MRI at Mulberry Diagnostic Center in 
February 2002.  The pertinent opinion was persistent mild 
spinal stenosis.    

Private treatment records from Spencer J. Coleman, MD showed 
treatment records indicating treatment for prostatitis from 
1987 to 1996.  None of the reports indicated that the veteran 
had a prostate condition in service.  

In January 2003, the veteran testified at a videoconference 
hearing before the undersigned.  He related that as a result 
of an accident while on active duty, he sustained a hairline 
fracture of the right foot.  He maintains that this hairline 
fracture was not recorded in his service medical records, but 
that he had received treatment and was placed in a cast.  He 
testified that he never walked correctly after the accident 
and that he had pain.  He stated that after service, it was a 
long while before he saw a doctor about his right foot.  He 
indicated that his current diagnosis of the right foot is 
arthritis and that his fellow servicemen were aware of the 
automobile accident and that they had written letters to VA 
about their recollections.  He also testified that he was 
exposed to loud noises and explosions in training in Vietnam, 
which resulted in a hearing loss condition.  He also 
testified that he did not hurt his back in service but while 
working on a civil service job.  As for his prostate 
condition claim, he related that he really did not know the 
etiology of the condition.  He testified that he did not know 
if it was related to Agent Orange or it could be related to 
caffeine.  Finally, the veteran testified that he thought 
that he contracted a skin condition while on active duty.  He 
asserts that he had itching and irritation.  

II. Service connection

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

The veteran's active duty included service in Vietnam during 
the Vietnam era.  On December 27, 2001, the President signed 
into law the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103(Dec. 27, 2001).  Section 201 of 
this Act amends 38 U.S.C. § 1116 to provide a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  Prior to December 27, 2001, the law required 
that the veteran have a presumptive disease before exposure 
to herbicides was presumed.  See 38 U.S.C.A. § 1116(a)(3) 
(West 2002). This is clearly a liberalizing provision and, as 
such will be applied in the present case.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; PCT; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and soft- tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit (CAFC) has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

A.  Right foot condition

In this case, the veteran claims that he has a right foot 
disorder due to an inservice automobile accident.  The 
contemporaneous medical records do not support his 
recollection.  Rather, a review of the service medical 
records shows that the veteran was involved in an automobile 
accident in October 1962, while on active duty, but that the 
veteran sustained injury to his left lower extremity (ankle), 
not his right lower extremity.  Moreover, although three of 
the veteran's service comrades submitted letters indicating 
generally that they remember the veteran sustaining injury to 
his foot in service and requiring casting, none of these 
statement indicate whether the injury was of the left or 
right foot.  Consequently, they do not help to establish the 
incurrence of the claimed right foot injury during service.  
The Board places more weight on the contemporaneous medical 
records rather than on the current recollections of the 
veteran concerning whether he sustained a right foot injury 
in the October 1962 automobile accident.

Additionally, the medical evidence generated after service 
does not relate any current right foot disability to service.  
This evidence shows that he had no fracture of the right 
foot; he was seen in the diabetic clinic for his right heel 
loss of sensation and pain, unrelated to an injury he claims 
to have sustained in service.  

The Board concludes that the evidence of record does not 
support service connection for a claimed right foot 
disability.  

B.  Low back condition 

The veteran claims that the evidence warrants service 
connection for a back disorder.  The record is devoid of any 
findings, treatment, or diagnosis, for a back disorder in 
service.  Moreover, the veteran testified at his 
videoconference hearing, and the medical evidence of record 
shows, that the veteran sustained injury to his low back 
during a civil service work related accident in 1994.  As 
there is no medical evidence to link any current back 
disability with the veteran's active military service, 
service connection for a low back injury is not warranted.  

C.  Prostate condition 

The veteran asserts that service connection is warranted for 
a prostate condition.  He is not sure, but his prostate 
condition could be related to Agent Orange or to caffeine.  

A review of the record reveals that the veteran does have 
prostatitis, for which he is treated.  However, he does not 
have prostate cancer, which is a presumptive disease caused 
by Agent Orange.  He may still attempt, however, to prove 
that his prostatitis is due to Agent Orange exposure or on a 
direct basis.  

There is nothing in the veteran's service medical records to 
show that he had prostatitis during service.  Since service, 
the veteran's private medical records have shown treatment 
for prostatitis.  Also, on one occasion in 1999, VA treated 
him for BPH.  However, none of these records relate the 
veteran's prostate condition to Agent Orange exposure in 
service or otherwise relate the veteran's prostate condition 
to his active duty service.  The only person who relates his 
prostate condition to service or Agent Orange exposure is the 
veteran himself.  It is well established that laypersons 
cannot provide competent evidence when an expert opinion is 
required.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

There is no evidence of a prostate cancer.  The veteran's 
medical records are devoid of evidence indicating that his 
prostatitis is due to Agent Orange exposure or that the 
prostate condition had its onset in service.  Consequently, 
service connection for a prostate condition on a direct basis 
or due to Agent Orange exposure is not warranted.  

D.  Skin condition

The veteran alleges that he has a skin condition that he 
believes had its onset on active duty.  He maintains that he 
had itching and irritation.  


The veteran's service medical records do not contain any 
findings, treatment, or diagnosis of a skin condition.  Since 
service, the medical records likewise continue to be devoid 
of a skin condition.  The only evidence relating a skin 
condition to service is the veteran's own testimony that he 
has a skin condition that had its onset in service.  The 
veteran is a layperson.  As noted above, he cannot provide 
competent evidence when an expert opinion is required.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Additionally, in order to prevail on a claim for service 
connection, there must be current evidence of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Unfortunately, there is no competent medical 
evidence of a current diagnosis of a skin condition.  
Therefore, service connection for a skin condition is not 
warranted.  

III. Increased Rating- defective hearing

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

The claims folder and all the medical evidence presented in 
connection with this claim have been reviewed.  The veteran 
has disagreed with the current 10 percent rating, indicating 
that the evaluation for his bilateral hearing loss does not 
properly reflect the level of disability exhibited by this 
service-connected disorder.  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2002).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second.  See 38 C.F.R. § 4.85 (2002).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100; Table VI (2002).  

Assignment of a specific disability evaluation for hearing 
loss is achieved by the mechanical application of the Rating 
Schedule to the numeric designations assigned, after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992). 

During this appeal period, the veteran underwent an audiology 
examination in September 2000.  The average puretone 
threshold at 1000, 2000, 3000, and 4000 Hertz was 57 decibels 
in the right ear and 61 decibels in the left ear.  Speech 
recognition ability was 94 percent in both ears.  These 
examination results correspond to level I hearing in the 
right ear and level II in the left ear.  This equates to a 
noncompensable evaluation.  38 C.F.R. § 4.85, Table VII.  The 
Board notes that the provisions of 38 C.F.R. § 4.86(a) do not 
apply to the veteran's situation as audiometry in 2000 did 
not show puretone thresholds of 55 decibels or greater in all 
the relevant frequencies for either ear.  The provisions of 
38 C.F.R. § 4.86(b) are also not for application because 
puretone thresholds were not 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  

The current 10 percent evaluation for bilateral hearing loss 
under Diagnostic Code 6100, however, has remained in effect 
from the initial grant of service connection in January 1974 
to the present.  The veteran has held a 10 percent rating for 
this disability in excess of 20 years and the rating is 
protected.  A disability which has been continuously rated at 
or above any evaluation of disability for 20 or more years 
for compensation purposes under laws administered by VA will 
not be reduced to less than such evaluation except upon a 
showing that such rating was based on fraud.  38 C.F.R. 
§ 3.951.  The Board concludes that there is no basis for 
assignment of a higher evaluation in this case.  

IV.  VCAA Considerations 

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002), which 
became effective on November 9, 2000.  The VCAA redefines 
VA's duty to assist and enhances the duty to notify claimants 
about information and evidence necessary to substantiate a 
claim.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was specifically 
notified of the provisions of the VCAA.  He received notice 
via letter in April 2001.  This notice from the RO informed 
the veteran of what assistance VA would provide, what was 
needed from him, and the time limits associated with his 
claim.  Various notices and communications, also from the RO, 
such as the rating decisions, and the January and August 2002 
statements of the case, informed the veteran of the 
applicable laws and regulations needed to substantiate his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, he has also had the opportunity to testify at a 
hearing regarding his claim.  He provided testimony at a 
videoconference hearing before the undersigned in 
January 2002.  Therefore, the Board finds that VA has 
complied with all obligations to inform the veteran of the 
applicable laws and regulations and with all duties to assist 
the veteran in the development of the issues discussed above.  
Thus, a remand for further technical compliance with the 
provisions of the VCAA is not necessary.  


ORDER

Service connection for right foot, back, prostate, and skin 
conditions is denied.  

An increased rating for defective hearing is denied.  


REMAND

The veteran maintains that his service-connected impairment 
of the left knee with traumatic arthritis is more severe than 
the current evaluation reflects.  

At his hearing in January 2003, the veteran submitted 
evidence that showed that he underwent a left knee 
replacement in December 2002.  Diagnostic code 5055, knee 
replacement (prosthesis) provides for a 100 percent rating 
for one year following implantation of the prosthesis, which 
commences after an initial grant of a one-month total rating 
assigned under 38 C.F.R. § 4.30 following hospital discharge.  
Thereafter, a 30 percent minimum evaluation is provided.  It 
is not clear from the record whether the veteran has been 
placed on a total disability rating at this time.  This issue 
is inextricably intertwined with the issue on appeal and the 
appealed issue cannot be addressed until the issue of 
entitlement to a total disability rating pursuant to 
38 C.F.R. § 4.30 is determined.  

Additionally, the veteran has filed a claim for entitlement 
to service connection for PTSD.  He testified regarding his 
PTSD claim at a videoconference hearing in January 2003.  
Unfortunately, some of the details regarding his reported 
stressors for his PTSD claim were inaudible; however, it is 
clear from the record that the veteran did indicate various 
traumatic incidents, which he says contribute to his PTSD.  
He claimed that a friend who served onboard ship with him in 
1962 was killed when the friend went down in the gas locker, 
and was killed by the dangerous fumes.  He also stated that 
some of his friends were killed in Vietnam while he was 
stationed there.  These alleged stressors should be verified.  

Accordingly, this case is REMANDED for the following action:  

1.  The RO should obtain the veteran's 
outpatient treatment records relevant to 
his left knee disability since 2001, if 
any, and records of any PTSD treatment, 
and associate those records with the 
claims folder.

2.  The RO should contact the veteran and 
ask him to provide a comprehensive 
written statement that contains as much 
detail as possible regarding the who, 
what, where, and when as to each of the 
putative stressors to which he alleges he 
was exposed in service.  He should be 
requested to provide specific details of 
the claimed stressors, such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved in the 
events including the full name, rank, 
unit of assignment, hometown or any other 
identifying detail.  Ask the veteran for 
identifying information regarding the 
incidents on the ships on which he served 
-- in particular, the incident regarding 
gas locker fumes and the death of his 
friend in 1962  -- and any other 
stressful situations the veteran 
considers relevant - in particular, the 
incident in which he and another sailor 
saved a sailor in Vietnam.  The veteran 
should be advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful events, and 
that he must be as specific as possible 
to facilitate a search for verifying 
information.

3.  After the above stressor statement is 
obtained, ask the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) to provide any available 
information that might corroborate the 
veteran's alleged in-service stressors.  
Provide USASCRUR with a description of 
these alleged stressors as identified and 
described by the veteran, as well as 
copies of any relevant records - such as 
personnel records showing service dates, 
duties, and units of assignment - that 
might assist in obtaining useful 
information.  

4.  Following receipt of a response from 
USASCRUR, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination.  Any stressors that have 
been verified should be made known to the 
examiner.  Send the claims folder to the 
examiner for review.  All indicated 
psychological testing should be 
undertaken.  The psychiatrist should then 
render an opinion as to whether the 
veteran currently suffers from PTSD 
resulting from a verified experience 
occurring during active service.  It 
should be stated whether a current 
diagnosis of PTSD is linked to a specific 
corroborated stressor event or events 
experienced during service pursuant to 
the diagnostic criteria set forth in the 
DSM-IV.  If a diagnosis of PTSD is 
rendered, the examiner should specify the 
stressor(s) upon which the diagnosis is 
based.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, including notifying the 
veteran what evidence he needs to submit 
and what evidence will be obtained by VA.  
See also 38 C.F.R. § 3.159 (2002). 

6.  After the development requested above 
has been completed, the RO should again 
review the record.  If either claim 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and an appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



